COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Elder
Argued at Alexandria, Virginia


JOSE A. SAGASTUME
                                            OPINION BY
v.   Record No. 0802-97-4        CHIEF JUDGE JOHANNA L. FITZPATRICK
                                           JUNE 2, 1998
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      James H. Chamblin, Judge
           Paul A. Maslakowski, Assistant Public
           Defender, for appellant.

           Marla Graff Decker, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.




     Jose A. Sagastume (appellant) was convicted in a jury trial

of statutory burglary, attempted rape, abduction with intent to

defile, and two counts of grand larceny.    On appeal, he contends

the trial court erred in denying his motion to strike one of the

grand larceny convictions as required by the "single larceny

rule."   Finding no error, we affirm.

                                  I.

     "On appeal, we view the evidence in the light most favorable

to the Commonwealth and grant to it all reasonable inferences

therefrom."   Barlow v. Commonwealth, 26 Va. App. 421, 428-29, 494
S.E.2d 901, 904 (1998).    "The jury's verdict will not be set

aside unless it appears to be plainly wrong or without evidence

to support it."     Watkins v. Commonwealth, 26 Va. App. 335, 348,

494 S.E.2d 859, 866 (1998).
     In 1994, appellant worked odd jobs for Margareta and Thomas

Blitz on their sixty-acre farm.    After he left the Blitz's

employment, appellant was arrested and incarcerated.   On May 4,

1996, Mrs. Blitz noticed food and money missing from her home.

On May 6, 1996, Mrs. Blitz learned that appellant had escaped

from the Loudoun County jail.   She called the police to report

the thefts, but a search of the area was fruitless.

     That afternoon, Mrs. Blitz was working in her garden when

she was struck on the head from behind.   She awoke shortly

thereafter to find someone blindfolding her.   The attacker took

her at knifepoint to a wooded area about six hundred feet away.

There, he tied her hands around a tree, undressed her, and

attempted to have sexual intercourse with her.   After redressing

her, he tied her feet to another tree and began asking her

questions about her husband and a key.    The attacker took Mrs.

Blitz's Seiko watch and a key to the carriage house from her

pocket.   He told Mrs. Blitz that he was going to the house to

wait for her husband to return home.
     After about twenty to thirty minutes, Mrs. Blitz freed

herself and phoned police from a tenant house on the property.

Officer David Domin arrived in twelve to fifteen minutes and

observed Mrs. Blitz's blue Volvo pulling out of the driveway with

the trunk open.   The Volvo driver attempted to evade the

approaching police cars by driving over the grass.    When the car

hit a tree and stopped, a man Domin identified as appellant




                                  -2-
jumped out and fled.    The police pursued him on foot and took him

into custody.

        The police inventory of the Volvo contents revealed two

rifles in a gun case, a kitchen style knife, a pair of blue

trousers, a lady's style hat, cloth strips torn from a t-shirt,

and a pair of tennis shoes.    In the pocket of the trousers, the

police found a Casio watch, four bottles of fingernail polish,

women's makeup, a gold bracelet valued at $4,700, a pair of

earrings, a necklace with a pendant, two Seiko watches, the key

to the carriage house, a New York City subway map, a pair of

sunglasses, and a pair of rubber gloves.    In the trunk of the

Volvo, the police found two backpacks which contained men's and

women's clothing, a purse, and shoes.
        Appellant was indicted for, inter alia, grand larceny of

Mrs. Blitz's Volvo, grand larceny of firearms belonging to the

Blitzes, and grand larceny of their personal property.    At the

conclusion of the Commonwealth's case-in-chief, the trial court

granted appellant's motion to strike the grand larceny charge

distinguishing the firearms from the other personal property, but

denied the motion with respect to the larceny of the Volvo.

        The trial court ruled that separate larcenies may be charged

"only if the evidence showed that the offenses were separate and

distinct and not committed pursuant to one intention, one impulse

or one plan." 1   The court reasoned that "what occurred inside of
    1
     The trial court recessed to review the panel decision in
Richardson v. Commonwealth, 23 Va. App. 668, 479 S.E.2d 87



                                  -3-
the house . . . [was] all one offense," and the personal property

"might have been items . . . that he could sell to raise money.

With the automobile, however . . . the jury could conclude . . .

that he took it because he wanted to use it for transportation."

The trial court ruled as follows:
         [A]s to the items inside of the house that
         are alleged to have been taken, the evidence
         would be as only one continuous larceny
         event, but as to the Volvo, I cannot include
         that. I think the jury has sufficient
         evidence upon which to find that the intent
         was separate and distinct.

     The jury convicted appellant on both grand larceny charges,

and the trial court sentenced him to ten years imprisonment for

grand larceny of the Volvo and seven years for grand larceny of

the personal property.

                               II.

     Appellant contends the evidence supports only one conviction

of larceny.   We disagree.

     It is a long established and fundamental principle that:
          where several articles of property are stolen
          at the same time and place, though the stolen
          goods belong to different persons, the
          stealing is regarded as one transaction, and,
          therefore, as one offense, which may be
          charged in a single count.


Alexander v. Commonwealth, 90 Va. 809, 810, 20 S.E. 782, 783


(1996). At the time of trial on February 25, 1997, we had not
yet granted en banc review of that decision. However, the trial
court's statement of the applicable law is consistent with this
Court's en banc holding in Richardson. See 25 Va. App. 491, 489
S.E.2d 697 (1997) (en banc).




                               -4-
(1894).   "The concept is commonly referred to as the 'single

larceny doctrine.'"     Richardson v. Commonwealth, 25 Va. App. 491,

495, 489 S.E.2d 697, 699 (1997) (en banc).
          Broadly stated, the general rule is that the
          taking of property at different times, though
          from the same place and the same owner, will
          constitute separate offenses; and no
          aggregation of successive petit larcenies,
          not constituting parts of a continuous
          transaction, but each complete and distinct
          in itself, can be combined in one prosecution
          so as to make a case of grand larceny.

                But a series of larcenous acts,
           regardless of the amount and value of the
           separate parcels or articles taken, and
           regardless of the time occupied in the
           performance, may and will constitute, in
           contemplation of law, a single larceny,
           provided the several acts are done pursuant
           to a single impulse and in execution of a
           general fraudulent scheme.


West v. Commonwealth, 125 Va. 747, 754, 99 S.E. 654, 656 (1919)

(emphasis added).     See Jha v. Commonwealth, 18 Va. App. 349, 354,

444 S.E.2d 258, 261 (1994) (aggregating the value of multiple

calls made to "900" numbers by illegal use of a telephone line

access device).

     "[A]pplication of the doctrine becomes problematic when

applied to the infinite variety of circumstances that can arise."
 Richardson, 25 Va. App. at 495, 489 S.E.2d at 699.
          The primary factor to be considered is the
          intent of the thief and the question to be
          asked is whether the thefts, although
          occurring successively within a brief time
          frame, were part of one impulse. The
          circumstances to be considered that will bear
          upon the issue are the location of the items
          stolen, the lapse of time between their
          taking, the general and specific intent of



                                  -5-
the thief, the number of owners, and whether




                     -6-
            intervening events occurred between the
            takings.


Id. at 497, 489 S.E.2d at 700.

       In Richardson, the theft of two purses from a nurses'

station "occurred at approximately the same time, from the same

room or location, and pursuant to a single impulse or design to

steal items from that nurses' station."     Id. at 498, 489 S.E.2d

at 701.   This Court held "[t]he only conclusion that a fact

finder could reasonably draw from this record is that Richardson

went to the tenth floor nurses' station intending to steal purses

or other items of value and that he stole two purses during one

continuous act or transaction."     Id. at 499, 489 S.E.2d at 701.

       The full Court in Richardson declined to reconsider the

panel's unanimous holding that two thefts "from separate

buildings in the same complex were separate offenses, even though

they were in furtherance of the defendant's general scheme to

steal."    Richardson, 25 Va. App. at 494 n.1, 489 S.E.2d at 699

n.1.   Consequently, thefts of purses and backpacks from different

buildings within the Medical College of Virginia Hospital Complex

were considered separate larcenies.     See Richardson v.

Commonwealth, 23 Va. App. 668, 479 S.E.2d 87 (1996), aff'd in

part, 25 Va. App. 491, 489 S.E.2d 697 (1997).

       In the instant case, the record indicated that the various

larcenies of the watches, jewelry, and other personal property

occurred inside the house, and the evidence supported the

inference that the purpose of the thefts was to sell the items,



                                  -7-
or possibly in the case of the rifles, to use them for

protection.   The jury could also have inferred that the larceny

of the Volvo occurred at a later time, outside the home, and the

intent evinced by this theft was to steal the car to transport

appellant away from the scene of his crimes.   Consequently, the

jury could reasonably have concluded that, despite any "general

scheme" on the part of appellant, "each [theft] was a separate

and discrete offense and was not part of the same impulse or

continuous larcenous act at the same location."    Richardson, 25

Va. App. at 498, 489 S.E.2d at 701.   The jury's verdict was

supported by the evidence and was not plainly wrong.   For the

foregoing reasons, the convictions are affirmed.

                                                    Affirmed.




                                -8-